Greenbaum, J. (concurring).
One of the respondent’s contentions in support of the judgment seems to be that the board of aldermen of the city of Yew York had no power to enact the ordinance for the alleged violation of which this action is brought, by reason of the limitations contained in the plaintiff’s charter.
The correctness of respondent’s position must depend upon the construction of section 50 of the Yew York city charter, which, so far as it is material to this discussion, contains the following provisions: “ Subject to the constitution and laws of the state, the board of aldermen shall have power to regulate the use of streets and sidewalks by foot passengers, animals or vehicles; to regulate the speed at which horses shall be driven or ridden and at which vehicles shall be propelled in the streets; * * * to prevent encroachments upon and obstructions to the streets and to authorize and require their removal by the proper officers; * * . * and to make all such regulations in reference to the running of stages, omnibuses, trucks and cars as may be necessary for the convenient use and accommodation of the streets, piers, wharves or star tions.” The respondent argues that the ordinance in question was obviously adopted to further the convenience of passengers riding upon the cars, and that it does not relate to the “ convenient use or accommodation of the streets,” which is the limitation placed upon1 the power of the board of aider-men by the section of the charter above quoted.
The power conferred upon the municipality by the charter in controlling the use of the public streets is very broad and *36extensive. “ Everything which tends to render the streets useful or convenient for the purposes of traveling upon them as common public highways, is within the power of and may be exercised by the corporation.” New York & Harlem R. R. Co. v. Mayor, 1 Hilt. 562, 585.
The ordinance requires every street surface railroad company to carry “ without change therefrom, each' and every passenger to any regular stopping place desired by him, upon such car’s route, in the direction of the destination” designated “upon a sign board or placard which it is required shall conspicuously appear in front and on top of each car.”
It is evident that, in the absence of an ordinance of the general character above described, the surface cars might congest the traffic of the streets and interfere with “ the convenient use and accommodation of the streets,” by depositing upon the streets passengers compelled to change cars as often as the railroad company officials would see fit so to do, with the result that crowds of passengers would be congregated at various points throughout the city’s streets, to their peril from passing vehicles and the inconvenience of traffic upon the public highways.
The reasonableness of the provisions of a statute or ordinance is not only generally presumed in the absence of proof to the contrary, but in this case the reasonableness of the ordinance under discussion must be apparent to every one accustomed to traverse the busy highways of the city. It is obvious that there exist perils and dangers to life and limb on the part of those using the streets as pedestrians, which are increased by having a crowd, of passengers come upon the street from a car which they are compelled to leave by the act of the officials of the road, who for reasons of their own force them to board a “ car ahead ” or wait for a car behind. It is well settled that when a construction, is “ reasonable and in favor of the validity of the statute, it should be adopted, rather than the contrary.” Curtin v. Barton, 139 N. Y. 505, 513. “ In the attempt to ascertain the intention of the legislature, it is a just rule, always to be observed, that the court shall assume that every provision of the statute was in*37tended to serve some useful purpose.” Allen v. Stevens, 161 N. Y. 122, 145.
Even if it be assumed that the motive of those who enacted the ordinance in question was to promote “the convenience of passengers riding upon the cars,” so that these passengers may not be put to the annoyance and inconvenience of being transferred from the car upon which they were accepted as passengers to some other car upon the same route, this would be no ground for declaring the ordinance a nullity, if power for the enactment of the ordinance can be found. “ When power is conceded, we have no right to inquire into the motives or reasons for doing the particular act.” People ex rel. McLean v. Flagg, 46 N. Y. 401, 405.
An ordinance which requires a surface railroad car to place a sign or placard showing its destination is well calculated to regulate the running of cars so as to prevent the congregating upon the streets of individuals who would be otherwise unexpectedly required to leave the car whenever the railroad officials decide not to permit the car to proceed further.
It is not likely that an intending passenger would deliberately board a car, which is not to reach his destination, when he might avoid the necessity of change by riding upon one which will carry him to his destination.
The ordinance read in its entirety is clearly a regulation affecting the running of cars, and one which the municipality may deem necessary for the “ convenient use and the acccommodation of the streets,” and, therefore, within the power expressly conferred by the charter.
I concur in the views expressed by Mr. Justice Grildersleeve and in his conclusions.
The judgment must be reversed and a new trial ordered, with costs to the appellant to abide the event.
Judgment reversed and new trial ordered, with costs to appellant to abide event.